—Interlocutory judgment, Supreme Court, New York County (Robert Best, J.), entered on or about November 21, 1997, after a jury trial on the issue of liability, apportioning liability 80% against defendants Hut Cab Corp. and Islam Ilfatul and 20% against defendant-appellant, and order, same court and Justice, entered February 18, 1998, which denied defendant-appellant’s motion to set aside the verdict as against it, unanimously affirmed, without costs.
While it was error to admit into evidence that portion of the police report containing respondent absent taxi driver’s exculpatory statement regarding appellant’s bus’s involvement in the accident (see, Cover v Cohen, 61 NY2d 261, 274; Sansevere v United Parcel Serv., 181 AD2d 521, 524), the error does not warrant reversal because the report was cumulative of other properly admitted evidence, and the result would have been the same had the report been excluded (see, Fischl v Carbone, 155 AD2d 516, citing Moore v Maggio, 96 AD2d 738). We have considered appellant’s other arguments, including that the finding of fault as against it is against the weight of the evidence, and find them to be without merit. Concur — Williams, J. P., Tom, Mazzarelli and Andrias, JJ.